UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7013



TOMMY R. ROBINSON,

                                              Plaintiff - Appellant,

          versus

HOWARD COUNTY POLICE DEPARTMENT; POLICE CHIEF;
THOMAS M. MARTIN; RICHARD WITTE; KELLY SMITH;
RICHARD RUTLEDGE; M. T. HARDING; MICHAEL
MARTIN; VICTORIA PLANK; WILLIAM SEIFERT;
NATHAN RETTIG; MICHAEL PRICE; UNIDENTIFIED MD
STATE TROOPER; V. WILLIAM,
                                             Defendants - Appellees,

          and


NORMAN SNYDER; K-9; SUSAN REIDER,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-94-393-HAR)

Submitted:   January 11, 1996             Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Dismissed by unpublished per curiam opinion.
Tommy R. Robinson, Appellant Pro Se. Barbara McFaul Cook, County
Solicitor, Rebecca Ann Laws, COUNTY SOLICITOR'S OFFICE, Ellicott
City, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from a district court order which granted

him only thirty days to file an opposition, and which denied his
motions to strike, for a pretrial investigation, and for a tempo-

rary restraining order or emergency protective order. We dismiss

the appeal for lack of jurisdiction because the order is not

appealable. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949). The
order here appealed is neither a final order nor an appealable

interlocutory or collateral order.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED


                                2